Citation Nr: 0940139	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 15, 
1979 to February 17, 1981.  The service department has also 
confirmed active duty for training from July 6, 1978 to 
November 1, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Togus, Maine and New York, New York.  Jurisdiction 
over the Veteran's claims file was subsequently transferred 
to the Montgomery, Alabama RO.

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned.  A transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed his original application for compensation 
in January 2007 for depression and painful feet.  The Veteran 
indicated that depression began in April 1979 and his 
bilateral foot pain began in August 1978 and that he was 
treated for foot pain in April 1979.  

In February 2007, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, which noted that he received 
treatment at VAMC in Albany.      

The Board notes that the Veteran's service personnel file is 
not of record.  Thus, it is the Board's opinion that the 
Veteran's service personnel file should be obtained and 
associated with the claims file.  In addition, any and all 
clinical records from all hospitalizations during service 
should also be obtained and associated with the claims file.  
In a statement received by the RO in September 2007, the 
Veteran indicated that he went to the base hospital 
concerning spurs on his feet.   

The Veteran underwent a VA mental disorders examination in 
June 2007.  The examiner noted that the Veteran reported the 
onset of depression during childhood and stated that it 
continued into adulthood and throughout his life, that the 
Veteran was mentally and physically abused by his stepfather, 
and that although the Veteran reported having experienced 
racism and unfair treatment in the military, his pre-military 
history of longstanding emotional difficulties and periods of 
depression underlie the current diagnosis of dysthymic 
disorder, and that his mental disorder did not arise from his 
military service.

The Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

The Board notes that the June 2007 VA examination is not 
adequate upon which to base a decision.  Thus, in order to 
afford the Veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that a medical opinion in conjunction with the review 
of the entire record and examination of the Veteran is 
warranted to indicate whether or not there is clear and 
unmistakable evidence that the Veteran's current psychiatric 
disorder preexisted service and was not aggravated by 
service.  38 C.F.R. § 3.159(c)(4). 
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's Official Military 
Personnel File (OMPF) should be requested 
and associated with the claims file.

2.  All VA records pertaining to 
treatment for any foot disorder and any 
psychiatric disorder from February 2007 
to the present from the VA medical center 
in Albany should be obtained and 
associated with the claims file.   
 
3.  The Veteran should be afforded the 
appropriate VA examination determine the 
etiology of any current psychiatric 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify any and all psychiatric 
disorders and answer the following 
questions.

(a) Is there clear and unmistakable 
evidence (evidence that is obvious and 
manifest) that the identified psychiatric 
disorder existed prior to service?  
Please identify any such evidence with 
specificity.  

(b) If there is clear and unmistakable 
evidence that an identified psychiatric 
disorder existed prior to service, is 
there clear and unmistakable evidence 
that the identified psychiatric disorder 
did not increase in severity beyond the 
natural progression of the disease during 
service?  Please identify any such 
evidence with specificity. 

Please note that temporary or 
intermittent flare-ups during service of 
a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  In addition, a condition that 
worsened during service and then improved 
due to in-service treatment to the point 
that it was no more disabling than it was 
at induction is analogous to a condition 
that has flared up temporarily.
  
(c) If the answer to either question 
above is no, is the identified 
psychiatric disorder at least as likely 
as not related to the Veteran's military 
service?  It would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

